Supreme Court of Florida
                                  ____________

                                  No. SC17-738
                                  ____________

                                ORLANDO NOA,
                                   Petitioner,

                                         vs.

           FLORIDA INSURANCE GUARANTY ASSOCIATION,
                          Respondent.

                                   [July 5, 2018]

PER CURIAM.

      We initially accepted jurisdiction to review the decision of the Third District

Court of Appeal in Orlando NOA v. Florida Insurance Guaranty Ass’n, 215 So. 3d
141 (Fla. 3d DCA 2017), based on express and direct conflict. See art. V, §

3(b)(3), Fla. Const. After further consideration, we conclude that jurisdiction was

improvidently granted. Accordingly, we hereby discharge jurisdiction and dismiss

this review proceeding.

      It is so ordered.

CANADY, C.J., and PARIENTE, QUINCE, POLSTON, LABARGA, and
LAWSON, JJ., concur.
LEWIS, J., dissents.
NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

Application for Review of the Decision of the District Court of Appeal – Direct
Conflict of Decisions

      Third District - Case No. 3D16-1367

      (Miami-Dade County)

Paul B. Feltman of Alvarez, Feltman & DaSilva, P.L., Coral Gables, Florida,

      for Petitioner

Hinda Klein of Conroy Simberg, Hollywood, Florida,

      for Respondent




                                       -2-